Case 1:19-cv-21996-MGC Document 73-1 Entered on FLSD Docket 02/20/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 1:19-cv-21996-COOKE/GOODMAN

    SLAM DUNK I, LLC, on behalf of itself          )
    and all others similarly situated,             )
                                                   )
                               Plaintiff,          )
                                                   )
           vs.                                     )
                                                   )
    CONNECTICUT GENERAL LIFE                       )
    INSURANCE COMPANY,                             )
                                                   )
                               Defendant.          )
                                                   )

         ORDER GRANTING PLAINTIFF SLAM DUNK I, LLC’S UNOPPOSED
      MOTION FOR EXTENSION OF TIME TO RESPOND TO MOTION TO DISMISS

           THIS MATTER is before the Court on Plaintiff Slam Dunk I, LLC’s (“Plaintiff”)

   Unopposed Motion for Extension of Time to Respond to the Motion To Dismiss [ECF

   No.____] (“Motion”), filed on February 20, 2020. The Court, having reviewed the Motion

   and being fully advised in the premises, hereby ORDERS AND ADJUDGES as follows:

           1.    The Motion is hereby Granted.

           2.    Defendant shall have up through and including March 12, 2020, to file its
   response to Defendant Connecticut General Life Insurance Company’s Motion to Dismiss
   Slam Dunk’s Amended and Supplemental Class Action Complaint (“Motion to Dismiss”)
   (ECF No. 72).

           DONE AND ORDERED in chambers, Miami, Florida, this ____day of February,
   2020.



                                                  MARCIA G. COOKE
                                                  UNITED STATES DISTRICT JUDGE
   Copies furnished to:
   All counsel of record
